DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          This is in response to amendment filed on 10/26/2021 in which claims 1-2, 4-9, 11-22 are pending and claims 3 and 10 are cancelled. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-20, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior arts of Matsui (20150171796) teaches a method for improving the linearity of the power amplifying module 113A employing the envelope tracking scheme. The amplifier circuit is formed by the transistors 500 and 501 cascode-connected to each other, where power loss can be reduced by changing a power supply voltage in accordance with an amplitude level of an RF signal. While the closest prior art of Scott (20150145604) teaches an envelope tracking having a bias modulation circuitry 22 to modulate the bias signal M_BIAS based on the modulated power supply voltage M_VDD, which dynamically sets one or more operating parameters of the amplifier stage 24 in order to maintain the small signal gain of the amplifier stage 24 at a constant level.  However the closest prior arts above, alone or in combination with the cited prior arts fail to anticipate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20210119582-A1 or US-20170294885-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633